Citation Nr: 0736695	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  He died in June 1986.  The appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office that, in part, denied service connection for the cause 
of the veteran's death.

In January 2005, a Deputy Vice-Chairman of the Board granted 
a motion to advance this appeal on its docket pursuant to 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

In February 2005, the Board remanded the matter to obtain 
treatment and Social Security records.

In February 2006, the Board denied entitlement to service 
connection for the cause of the veteran's death.  

The veteran, through her attorney, filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2007 Joint Motion for Remand (Joint Motion), the 
parties requested that the Court vacate, in part, the Board's 
decision and remand the appeal.  The motion was granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In letters dated in April and May 2005, following the Board's 
remand, Jay Ellis, D.O., wrote that the veteran was at 
increased risk for the development of amyotrophic lateral 
sclerosis (ALS), because he was stationed in Kodiak, Alaska 
"not far" from Japan and Guam.  He indicated that the 
increase risk for veterans with service in the Pacific was 
well documented in the neurologic literature.

After receiving the letters from Dr. Ellis, the Agency of 
Original Jurisdiction (AOJ) requested a VA medical opinion.  
The parties to the Joint Motion noted that the opinion 
request asked for an opinion as to what relationship, if any, 
existed between the veteran's tour of duty in Kodiak, Alaska, 
during World War II and the alleged exposure to toxins and 
the subsequent development of amyotrophic lateral sclerosis 
(ALS).  

In July 2005, a VA nurse practitioner provided an opinion.  
The nurse practitioner wrote that she saw no evidence of 
exposure to toxins in the claims file.  As to the question of 
a relationship to service, she opined that she could not 
resolve the issue without resort to "mere speculation".

The parties to the Joint Motion agreed that the July 2005 
opinion was not sufficient to serve as "negative evidence," 
with respect to the question of etiology of the veteran's 
condition and that the Board committed error in relying on it 
as such.  The parties further noted that the opinion request 
stated "Please provide an opinion as to what relationship, 
if any, existed between the veteran's tour of duty in Kodiak, 
Alaska, in World War II and the alleged exposure to toxins 
and the subsequent development of ALS".  

The parties agreed that it was not clear from the question 
whether the medical professional offering the opinion was 
supposed to assume exposure to toxins or to consider whether 
there was exposure before offering an opinion.  The parties 
indicated that because the nurse practitioner's opinion was 
in response to this unclear question, it had to be returned 
for further clarification.  

The parties further noted that in an August 2005 letter, the 
appellant requested that VA request all documentation of 
chemicals, gases, and other toxic agents that were used in 
the area where the veteran and two other veterans were 
stationed.  The parties indicated that VA should determine 
whether it had a duty to act on this request and, if so, to 
ensure that it did.  

Accordingly, the case is REMANDED for the following action:

1.  Ask Dr. Ellis to provide any 
information he has as to studies showing 
an increased risk of ALS in veteran's who 
served in the Pacific.  

3.  After the above development, forward 
the claims folder to a VA physician, 
preferably a neurologist, for an opinion 
as to the relationship between the 
veteran's service and the development of 
ALS.  The physician should review the 
entire claims folder and such review 
should be noted in the report.  

Based upon the medical evidence of 
record, the physician is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
ALS was related to his period of service, 
including, his service in Kodiak, Alaska.  

The physician should also opine as to 
whether further efforts to verify the 
veteran's chemical or other in-service 
exposures would be of assistance in 
determining whether there is a 
relationship between service and the 
development of ALS.

A rationale should be provided for these 
opinions.  

3.  If the physician providing the 
requested opinion opines that efforts to 
verify chemical exposures would be 
helpful, the AOJ should undertake such 
efforts.  After documenting the results 
of those efforts, the AOJ should refer 
the claims folder to the physician.  The 
physician should then note whether the 
results alter the physician's previous 
opinions.  If the physician who provided 
the initial review is not available, 
another qualified physician should 
provide the necessary review and 
opinions.

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


